Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020, 05/19/2020, 07/09/2020, 02/09/2021, 05/17/2021, 06/23/2021, 08/30/2021, 10/14/2021, 01/13/2022 and 01/31/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Status of the Claims
Claims 27-46 are pending.
This application, filed on 05/01/2020, is CON of U.S. application No. 15/246,346, filed on 08/24/2016 (ABN), which claims benefit of U.S. provisional application No. 62/209,090, filed on 08/24/2015.
Preliminary matter:
Applicants summit a summary of an interview held 07/27/2022, which was a discussion of the instant claims based on the Office action in the parent application No. 15/246,346 (ABN), and before an action on the merit in the instant application. The Applicants raised several arguments (see pages 1-4 of Summary filed on 08/19/2022), alleging that the instant claims are non-obvious over the prior art because:
1) One skilled in the art would not have had a reasonable expectation of success in treating seizure in a patient suffering from Lennox-Gastaut syndrome (LGS), with FFA of Ceulemans because the pathologic features of LGS are distinct from the pathologic features of Dravet syndrome (DS), disclosed in the Ceulemans reference. Applicants cite: i) instant specification at ¶s 77-78, 88-89; ii) Verrotti et al (Eur. J. Epilepsy, 2018, 63, 17-25); iii) Lagae et al (Epilepsia, 2018, 59, 1881-1888); iv) phase III trial of FFA for treating seizures in LGS (ClinicalTrials.gov Identifier NCT03936777, available 05/03/2019); and v) declaration of Dr. Parthena Martin (hereinafter, “Dr. Martin declaration), in support of the Applicants’ allegation. Please see pages 1-3 of Summary filed on 08/19/2022.
2) Applicants have surprisingly and unexpectedly discovered that FFA was found to be effective in treating seizures in LGS. Applicants cite: i) Lagae et al, Abstract confirming FDA approval in March this year, in support of the Applicants’ allegations. Please see page 3 of Summary filed on 08/19/2022.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
1a) The actions of FFA in treating seizure in DS patient, are explained by inhibition of serotonin reuptake and release of serotonin (due to a disruption of the vascular storage). Previous study has indicated that serotonin agonists (e.g., FFA), could have an effect on epileptic activity. Please see rejections below.
1b) FFA can be used as a co-therapeutic agent in a method for treating an epilepsy disorder selected from the group that includes DS and LGS. Please see rejections below.
1c) a serotonin agonist has been used for treating seizure in a patient population that includes DS and LGS patients. Please see rejections below.
Therefore, a person skilled in the art would have had a reasonable expectation that the administration of a serotonin agonist (e.g., FFA), to a patient suffering from LGS, would treat seizure in the patient.
1d) Furthermore, the publication date of the: i) Verrotti et al reference is 2018; ii) Lagae et al reference is 2018; iii) NCT03936777 reference is 2019, which is after the priority date of the instant application (08/24/2015).
2) Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected (emphasis added). For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness (emphasis added). See, MPEP 716.02 (e). 
A) In instant case, the alleged advantageous results are not unexpected, rather would have been reasonably expected for the following reasons. At the time the instant invention was filed, it was known in the art that:
i) The actions of FFA in treating seizure in DS patient, are explained by inhibition of serotonin reuptake and release of serotonin (due to a disruption of the vascular storage). Previous study has indicated that serotonin agonists (e.g., FFA), could have an effect on epileptic activity. Please see rejections below.
ii) FFA can be used as a co-therapeutic agent in a method for treating an epilepsy disorder selected from the group that includes DS and LGS. Please see rejections below.
iii) a serotonin agonist has been used for treating seizure in a patient population that includes DS and LGS patients. Please see rejections below.
Therefore, it would not have been a surprising and an unexpected observation that the administration of a serotonin agonist (e.g., FFA), to a patient suffering from LGS, was found to result in treating seizure in the patient.
B) The declaration does not appear to have been filed under any specific rule.
C) The evidence of secondary consideration provided is not probative because the Applicants’ evidence is presented in the form of an attorney statement. Regarding the probative value of objective evidence:
A) MPEP § 716 states:
 “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added); and 

B) MPEP § 716.01(c)(II), under the title “ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE”, states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 29, 31-37 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et al (hereinafter, “Ceulemans”, Epilepsia, 2012, 53(7), 1131-1139) in view of: 1) Porter et al ((hereinafter, “Porter”, Epilepsy & Behavior, 2013, 29, 574-577); 2) Russo et al (hereinafter, “Russo”, Neurochemical Research, 2005, 30(8), 1037-1043); and 3) Scott (WO2015026849A1, published 02/26/2015).
The Applicants claim a method for treating seizure in a patient suffering from Lennox-Gastaut syndrome (LGS), comprising administering, from 0.2 mg/kg/day to 0.8 mg/kg/day up to a maximum of 30 mg/day, of fenfluramine (FFA), or a pharmaceutically acceptable salt thereof, to the patient.
Similar to method claim 27, Ceulemans teaches a pharmaceutical approach to treating seizures in Dravet syndrome (DS) patients with a composition comprising from 0.12 mg/kg/day to 0.9 mg/kg/day of FFA. Please see page 1131, under the title “SUMMARY”. 
The actions of FFA are explained by inhibition of serotonin reuptake and release of serotonin (due to a disruption of the vascular storage). Previous study has indicated that serotonin agonists (e.g., FFA), could have an effect on epileptic activity. Please see page 1137.
Ceulemans is not explicit in teaching treating LGS patients.
However, a person skilled in the art would have had a reasonable expectation of success in treating LGS patients with a serotonin agonist (e.g. FFA), because it was known in the art that a serotonin agonist that treats seizure in DS patients, can also treat seizure in LGS patients.
For example, Porter teaches a method for treating seizure in: i) DS patients; and ii) LGS patients, with a cannabidiol composition. Please see abstract and discussions therein. Cannabidiol is a serotonin agonist1.
Furthermore, Scott discloses that FFA can be used as a co-therapeutic agent (see ¶s 0158-0159) in a method for treating seizure disorder in a patient population selected from the group that includes DS and LGS (see ¶s 0147-0148).
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Ceulemans with Porter, Russo and Scott, in order to administer a serotonin agonist (e.g. FFA), to LGS patients. A person of the ordinary skill in the art would have had a reasonable expectation that the administration of the serotonin agonist (e.g. FFA), would treat seizure in the LGS patients. This is because it was known in the art that a serotonin agonist that treats seizure in DS patients, can also treat seizure in LGS patients (see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The claimed FFA in an amount ranging from 0.2 mg/kg/day to 0.8 mg/kg/day, is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art. For example, Ceulemans teaches FFA in an amount ranging from 0.12 mg/kg/day to 0.9 mg/kg/day (see discussions above).
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum amount or dosage range of FFA, would have included, but not have been limited to, the age, weight, sex, medical condition of the patient and severity of the seizure. Thus, the specific amount or dosage range of FFA that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
Therefore, claim 27 is obvious over Ceulemans, Porter, Russo and Scott.
Regarding claim 29, Ceulemans teaches FFA (see discussions above).
Regarding claims 31-33, the recited intended outcomes of the method of claim 27 resulting in reducing seizure: a) frequency (claim 31); or b) duration (claim 32); or c) severity (claim 33), is not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
In the instant case, Ceulemans, Porter, Russo and Scott combine to teach a method of claim 27 (see discussions above). Therefore, the method of Ceulemans, Porter, Russo and Scott must necessarily produce the same outcomes of recited in claims 31-33. This is because each of the outcomes recited in claims 31-33, is a natural process that flows from the patient and the administered FFA of claim 27.  For example, Porter teaches reduction in seizure frequency (see discussions above).
Therefore, claims 31-33 are obvious over Ceulemans, Porter, Russo and Scott.
Regarding claims 34-36, each of the FFA administration schedule of: i) daily for two days or more (claim 34); ii) daily for at least one week (claim 35); and iii) daily for at least four weeks (claim 36), is a result-effective variable that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed FFA administration schedule of: i) daily for two days or more (claim 34); ii) daily for at least one week (claim 35); and iii) daily for at least four weeks (claim 36).
Regarding claim 37, Porter teaches patients with treatment-resistant epilepsy (see abstract).
Regarding claim 45, Ceulemans teaches use of EEG to evaluate epileptic activity and treatment effectiveness. Please see page 1135 and Table 1. It would have been obvious to a person skilled in the art that diagnosing a patient in need of treatment for seizure, would have including use of EEG.
Regarding claim 46, Porter teaches seizure types including focal, tonic-clonic, myoclonic, atonic, and infantile spasms (see page 575, § 3).
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 27-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemans et al (hereinafter, “Ceulemans”, Epilepsia, 2012, 53(7), 1131-1139) in view of: 1) Porter ((Epilepsy & Behavior, 2013, 29, 574-577); 2) Russo (Neurochemical Research, 2005, 30(8), 1037-1043); and 3) Scott (WO2015026849A1, published 02/26/2015), as applied to claims 27, 29, 31-37 and 45-46 above and further in view of Ceulemens et al (hereinafter, “Ceulemens2014”, U.S. Pub. No. 20140343162, published 11/20/2014).
The limitation of claims 27, 29, 31-37 and 45-46 as well as the corresponding teachings of Ceulemans, Porter, Russo and Scott are discussed above and hereby incorporated into the instant rejection.
The invention of claims 28 and 30 are similar to claim 27, however, claims 28 and 30 differ slightly from claim 27 in that the claims require: i) FFA in the form of a liquid formulation (claim 28); and ii) administering a co-therapeutic agent2
Ceulemans, Porter, Russo and Scott do not combine to explicitly teach the limitation of claims 28 and 30.
However, the claimed inventions would have been obvious over Ceulemans, Porter, Russo and Scott because at the time the instant invention was filed, it was known in the art that: i) FFA can be formulated in the form of a liquid formulation; and ii) FFA can be administered with a co-therapeutic agent of claim 38.
For example, Ceulemens2014 teaches that FFA can be administered as a monotherapy and alternatively, FFA can be co-administered with a co-therapeutic agent such as stiripentol (see ¶ 0058). The dose of FFA administered can be formulated in any pharmaceutically acceptable dosage form including, but not limited to a liquid (see ¶ 0056). Ceulemens2014 also relates to a method of using FFA for treating seizure in a patient diagnosed with DS (see abstract and ¶ 0043).
At the time of the filing, one skilled in the art would have found it obvious to formulate FFA in any pharmaceutically acceptable dosage form including, but not limited to a liquid. The person skilled in the art would have had a reasonable expectation that the administration of a liquid form of FFA to a patient in need of treatment for a seizure disorder, would treat the seizure in the patient.
A person of the ordinary skill in the art would have considered co-administering FFA or a pharmaceutically acceptable salt thereof, with a co-therapeutic agent such as stiripentol, with a reasonable expectation that the combination therapy of FFA with stiripentol would broaden the spectrum of activity and exhibit a greater therapeutic efficacy, when compared to a monotherapy of, for example, FFA alone. 
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Independent claim 38 is similar to claim 27, however, claim 38 differs slightly from claim 27 in that claim 38 recites a combination therapy of FFA and a drug selected from the group consisting of stiripentol, clobazam, valproate and combinations thereof.
Independent claim 41 is similar to claim 27, however, claim 41 differs slightly from claim 27 in that claim 41 recites a combination therapy of FFA and a therapeutically effective amount of stiripentol.
Claim 41 does not specify a particular stiripentol amount or stiripentol dosage range, but does read on an amount of stiripentol. Accordingly, for the purpose of examination, an amount of stiripentol that is necessary to elicit the desired biological response, is included in the interpretation of “a therapeutically effective amount”.
Regarding claims 38 and 41, the limitation of treating seizure in a patient suffering from LGS with a combination therapy of FFA and a drug such as stiripentol is addressed by the combined teachings of Ceulemans, Porter, Russo, Scott and Ceulemens2014 (addressing claims 27 and 30, see discussions above).  The Examiner, therefore, applies the same teachings hereto.
Regarding claims 39-40 and 43-44, each of the FFA administration schedule of: i) daily for two days or more (claim 39); ii) daily for at least one week (claims 40 and 44); and iii) a divided dose twice daily for two or more days (claim 43), is a result-effective variable that would have been routinely determined and optimized by a person skilled in the art through test series.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the claimed FFA administration schedule of: i) daily for two days or more (claim 39); ii) daily for at least one week (claims 40 and 44); and iii) a divided dose twice daily for two or more days (claim 43).
Regarding claim 42, Ceulemens2014 teaches that the dose of FFA administered can be formulated in any pharmaceutically acceptable dosage form including, but not limited to a liquid (see ¶ 0056).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.

Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. patent Nos:
11,406,606 (claims 1-22); and
10,950,331 (claims 1-10);
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patents are similarly drawn to a method of treating seizure by administering FFA.
For example, the claims of the instant application are drawn to a method of treating seizures in a patient suffering from LGS with a monotherapy of FFA (see instant claim 27), or a combination therapy of FFA and a co-therapeutic agent (e.g., stiripentol, see instant claim 38), whereas, the claims of the reference patent No. 11,406,606, are directed to a method of treating seizures in a patient population that includes LGS (see reference patent claims 1 and 4), with FFA and stiripentol.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 

Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. patent application Nos:
17/164,403 (claims 1-17);
17/253,545 (claims 17-36);
17/169,945 (claims 16-24);
16/340,009 (claims 25-45)
17/289,125 (claims 15-32);
17/365,118 (claims 21-30);
17/324,547 (claims 21-29);
17/430,033 (claims 1-2, 7, 12-14, 16-17, 22-23); and
17/579,135 (claims 1-22).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited patent applications are similarly drawn to a method of treating seizure by administering FFA.
For example, the claims of the instant application are drawn to a method of treating seizures in a patient suffering from LGS with a monotherapy of FFA (see instant claim 27), or a combination therapy of FFA and a co-therapeutic agent (e.g., stiripentol, see instant claim 38), whereas, the claims of the reference patent application No. 17/164,403, are directed to a method of treating symptoms of LGS, which include seizures (see reference patent application claims 1 and 5), with FFA and stiripentol.
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Russo teaches cannabidiol as a serotonin agonist (see abstract). Similar to Ceulemans and Porter (see discussions above), Russo also teaches that: i) cannabidiol is known to have anti-seizure property (see page 1037); and ii) studies have suggested that cannabidiol act by inhibition of serotonin reuptake (see page 1038).
        2 selected from the group consisting of carbamazepine, ethosuximide, fosphenytoin, lamotrigine, levetiracetam, phenobarbital, progabide, topiramate, stiripentol, valproic acid, valproate, verapamil, and benzodiazepines such as clobazam, clonazepam, diazepam, ethyl loflazepate, lorazepam, midazolam and a pharmaceutically acceptable salt or base thereof.